Citation Nr: 0815811	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-29 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.T.

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at an April 2007 Travel Board hearing at the above 
VARO; a transcript is of record.


FINDING OF FACT

The veteran's PTSD is characterized by occupational and 
social impairment with reduced reliability and productivity, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, and not 
greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code (DC) 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In January 2006, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the January 2006 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  In addition, the September 2005 
rating decision, June 2006 SOC, and January 2007 SSOC 
explained the basis for the RO's action and the SOC and SSOC 
provided him with additional 60 day periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  In the present case, 
the notifications to the veteran were entirely adequate to 
inform him, or any reasonable person for that matter, of what 
was required, and that he needed to provide evidence with 
regard to how his disabilities affect him in his everyday, 
daily life.  Moreover, specific notice of the schedular 
criteria for a higher disability rating was provided him in 
the June 2006 statement of the case.  There is no prejudicial 
error shown.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that the information required 
by Dingess was conveyed to the veteran in an RO letter of 
March 2006.  Moreover, in response forms which the veteran 
returned to the RO in January 2006 and March 2007, he 
indicated that he had "no other information or evidence to 
give VA to substantiate my claim."

The Board finds that VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  VA 
outpatient treatment records have been obtained, and VA 
examination was accomplished.  Therefore no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional 
benefits flowing to the veteran.  The Court of Appeals for 
Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As noted above, the veteran's PTSD is currently evaluated as 
30 percent disabling, pursuant to the provisions of 38 C.F.R. 
§ 4.130, DC 9411.  The 30 percent rating was assigned 
effective from the date of receipt of the veteran's original 
claim for service connection for PTSD, which was August 18, 
2004.

DC 9411 provides, in pertinent part, for the following 
evaluations:

30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective 
work and social relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  A GAF score of 41 to 50 is defined as 
denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

The veteran began treatment with C.T., MS, LCPC, for PTSD in 
June 2002.  At the initial session Ms. T noted that the 
veteran had difficulty expressing himself and that he would 
"shut down" when answering questions about Vietnam.  Later 
in June 2002 the veteran's wife accompanied him to a session 
and said that after the veteran had a nightmare about running 
out of ammunition while fighting in Vietnam, he went out and 
bought a large amount of ammunition.  At July 2002 sessions 
the veteran became tearful when discussing Vietnam and 
discussed difficulties he was having at work.

The veteran had an initial psychiatric evaluation at the G. 
Mental Health Center with Dr. W in September 2002.  He did 
not report having a depressed mood, social withdrawal, 
insomnia (except for nightmares around Veteran's Day and 
Memorial Day), appetite change, guilt, anhedonia, 
concentration problems, fatigue, hopelessness, rumination, 
suicidal ideation, manic symptoms, or anxiety.  The veteran 
said that he would not watch war movies and that when he 
watched Platoon he had flashbacks.  When he worked driving a 
wrecker, the veteran said that he would not go to an accident 
scene unless it was cleaned up.  He was tearful when 
discussing Vietnam, and Dr. W noted that he kept things 
inside himself.  The veteran described a high startle 
response, such as when he threw his wife out of bed when she 
rolled against him.  

Dr. W noted that the veteran's appearance was neat but that 
he was guarded and avoided eye contact.  His speech was soft 
and slow, mood depressed, affect blunted, insight poor, 
thought logical and goal-directed, concentration good, 
judgment fair, impulse control fair, and memory good.  She 
opined that the veteran had significant PTSD symptoms that 
had impacted his life and that he downplayed his symptoms, as 
evidenced by the story his wife told about when he hoarded 
ammunition.  Dr. W felt that the veteran was reluctant to 
seek help and noted that he did not want medication.  She 
diagnosed the veteran with PTSD, rule out major depression 
and rule out alcohol abuse, and gave him a GAF score of 60.

The veteran met with Ms. T in December 2003 after he had not 
been seen in therapy for six months.  She felt that his voice 
and body gestures showed that he was upset, and the veteran 
became teary when discussing his difficulty around Veteran's 
Day.  Ms. T noted that the veteran increased his isolation 
and withdrawal during difficult periods.  At January 2004 
sessions with Ms. T the veteran continued to be emotional 
when discussing Vietnam.  In June 2004 the veteran told Ms. T 
that the war in Iraq was upsetting for him and he tended to 
deeply bury his memories and feelings of the Vietnam War, but 
they were triggered by certain holidays and events.  In an 
August 2004 statement she provided a GAF score of 52.

In July 2005 the veteran had a VA examination for PTSD, and 
the examiner reviewed his records beforehand.  The examiner 
felt that the veteran was experiencing significant anxiety 
that persisted throughout the examination.  The veteran's 
grooming and hygiene were satisfactory, he demonstrated 
reasonable social skills, and was able to express himself 
well.  He became tearful when describing his stressors 
related to Vietnam.

The examiner noted that the veteran described an extensive 
and continuous work history, and the veteran indicated that 
he could interact with people on a superficial basis in a 
work setting.  The veteran said that he had a difficult time 
getting along with people who do not do their work well, and 
that this had led to verbal conflicts on the job.  He 
reported some irritability that occasionally affected his 
marriage and said that he had a "great" relationship with 
his two grown children.  The veteran reported having friends 
but said that he rarely engaged in activities with them 
because he preferred solitary activities, and he said that he 
would sometimes go off by himself for a week at a time.

The veteran was diagnosed with PTSD, and the supporting 
symptoms were nightmares, exaggerated startle response, 
avoiding reminders of and talking about his stressors, 
intrusive thoughts of his stressors, hypervigilance, survivor 
guilt, anxiety, and tearfulness when discussing Vietnam.  
Mental status examination was essentially normal except for 
significant anxiety in mood and affect.  The examiner gave 
the veteran a GAF score of 60, noting that while he had 
significant symptoms of PTSD, he had a continuous work 
history.  He opined that the veteran could maintain brief and 
superficial contact with others, had difficulty working in 
groups, and had a reduced stress tolerance, but did not have 
difficulty understanding, remembering, and carrying out 
detailed or simple directions.

In January 2006 the veteran had a VA outpatient psychiatric 
evaluation with R.F.M., M.D. at which he provided the history 
of problems related to his PTSD since service.  The veteran 
said that his style of handling his problems had been to 
distract himself instead of dwelling on them.  He described 
Vietnam as always being on his mind, reported some conflicts 
with his wife, and said that he enjoyed being alone.  Dr. M 
described the veteran's dress as appropriate, his attitude as 
cooperative, affect and mood appropriate, thought and speech 
form normal, thought content dysphoric, and insight good, and 
noted that he was oriented to person, place and time.  The 
veteran was diagnosed with PTSD, chronic, and depressive 
disorder, NOS, and he was given a GAF score of 55 - 60.

At May 2006 treatment, the veteran stated that his anxiety 
had worsened and that he had recently suffered a panic 
attack.  In describing his anxiety, the veteran talked about 
stress from his job.  The diagnoses were PTSD, chronic, rule 
out panic attacks, without agoraphobia and depressive 
disorder, NOS, and the veteran's GAF score remained 55 - 60.  
At July 2006 treatment the veteran said that he had been 
written up at work for his inability to work cooperatively.  

The veteran had another VA examination in October 2006 with 
the same examiner as in July 2005, and the examiner reviewed 
the claims file.  The examiner felt that the veteran 
exhibited anxiety but was able to present in a reasonable 
social fashion and did not have unusual behaviors or 
mannerisms.  The veteran said that he had made it to 
retirement at age 62, although he said that his employer told 
him that he had problems getting along with others at work 
and that at the time of his retirement he was being evaluated 
every three months because of a decline in performance.  
Since retirement, the veteran said that his mood had improved 
and that the stress from his job no longer interfered with 
his marriage.  The veteran said that he did not interact very 
much with his two grown children and that when they called 
his house it was to speak with his wife.  

The examiner felt that the veteran continued to experience 
significant symptoms of PTSD, including occasional 
nightmares, startle response, hypervigilance, intrusive 
thoughts of traumas, survivor's guilt, and becoming tearful 
when discussing his stressors.  The veteran said that when he 
was working, his concentration would become impaired because 
of anxiety, and this affected the quality of his work.  His 
affect and mood were significantly anxious.  The examiner 
opined that the veteran continued to have PTSD and that his 
psychological stressor had been reduced somewhat by his 
retirement, and he gave the veteran a GAF score of 55.

At September 2006 treatment with Dr. M the veteran said that 
he had been doing better until he recently had to help an 
elderly friend onto a stretcher.  The veteran said that he 
had bad dreams related to his service in Vietnam twice a 
month.  The diagnosis was the same as in May 2006, and the 
GAF score was 55 - 60.

At the April 2007 hearing the veteran testified that although 
he had tried to be patient with his children, he felt that 
his PTSD had negatively affected his relationship with them.  
The veteran said that he had problems with his memory and had 
never been able to remember names, which he attributed to the 
harm that would sometimes come to new people he met while in 
Vietnam.  He also testified that he did not tell the VA 
examiner everything that was going on with his relationships 
with his children and at work because he did not feel it was 
necessary.  Ms. T testified that the veteran did not want to 
show how things affected him and she did not feel he had 
attempted to be dishonest at the examinations.

The Board finds that the record supports an evaluation of 50 
percent, and no greater, for the veteran's service connected 
PTSD.  The record shows that the veteran's PTSD has been 
manifested by the following symptoms in the criteria for a 50 
percent evaluation: disturbances of motivation and mood 
manifested by nightmares, angry outbursts at coworkers, 
anxiety, irritability, an exaggerated startle response, 
hypervigilance, and difficulty concentrating.  In addition, 
the veteran isolates himself and his interactions with others 
are superficial.

While the VA examinations, particularly the first one in July 
2005, and some of the treatment records show the veteran's 
PTSD to be less severe than a 50 percent disability rating, 
the treatment records as a whole demonstrate symptomatology 
associated with a 50 percent rating.  Ms. T and the veteran 
testified that he had trouble opening up for the VA examiner, 
and the veteran said that he had told things to Ms. T that he 
had not told anyone else.  One examiner noted when she 
examined the veteran in September 2002 that he downplayed his 
symptoms, and that PTSD symptoms related Vietnam had 
significantly impacted his life.  

In finding that the veteran does not have the symptoms 
associated with a 70 percent evaluation, the Board notes that 
the evidentiary record does not show that he has had speech 
that is intermittently illogical, obscure, or irrelevant, 
near continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, and a 
neglect of personal appearance/hygiene.

Thus, based upon these facts as supported by the weight of 
both the medical record and lay statements, the veteran's 
PTSD most nearly approximated the rating criteria for a 50 
percent evaluation.

Finally, in view of the Court's holding in Fenderson, supra, 
the Board has considered whether the veteran was entitled to 
a "staged" rating for his service connected disability.  
Upon reviewing the longitudinal record in this case, the 
Board finds that at no time since the filing of the veteran's 
claim for service connection in August 2004 has his PTSD been 
more disabling than as currently rated under this decision.


ORDER

An increased initial evaluation of 50 percent, and no 
greater, for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


